—In a child visitation proceeding pursuant to Family Court Act article 6, the petitioner appeals from an order of the Family Court, Queens County (Clark, J.), dated June 16, 1993, which, after a hearing, determined that the respondent did not violate the court’s visitation order dated October 20, 1992, and dismissed the proceeding.
Ordered that the order is affirmed, without costs or disbursements.
The petitioner failed to establish that the respondent violated the Family Court’s prior visitation order. Because the parties were hostile and antagonistic towards each other and were unable to put aside their differences for the good of their child, the petitioner’s request for joint custody was properly denied and the proceeding was properly dismissed (see, Matter of George W. S. v Donna S., 187 AD2d 657, 659; Trolf v Trolf, 126 AD2d 544).
The petitioner’s remaining contentions have been considered and are without merit. Santucci, J. P., Joy, Friedmann and Florio, JJ., concur.